
	
		III
		112th CONGRESS
		1st Session
		S. RES. 322
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2011
			Mr. Crapo (for himself
			 and Mr. Durbin) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating November 2011 as COPD
		  Awareness Month.
	
	
		Whereas chronic obstructive pulmonary disease (referred to
			 in this preamble as COPD), also known as chronic bronchitis and
			 emphysema, is the third leading cause of death in the United States and is the
			 only 1 of the top 5 causes of death with a rising prevalence and death
			 rate;
		Whereas COPD is a chronic and progressive disease that
			 affects over 24,000,000 people in the United States, ½ of whom have not been
			 properly diagnosed;
		Whereas COPD claims the lives of more than 120,000 people
			 of the United States each year, with a person dying every 4 minutes from
			 COPD;
		Whereas COPD is considered to be the second leading cause
			 of disability in the United States;
		Whereas in 2011 COPD cost the United States approximately
			 $49,900,000,000 per year;
		Whereas the major risk factor for COPD is smoking and
			 other risk factors include exposure to air pollution, industrial irritants, and
			 burned biomass fuels;
		Whereas COPD can also result from genetic conditions, such
			 as alpha-1 antitrypsin deficiency;
		Whereas many patients suffering with COPD are not
			 diagnosed until they have reached an advanced stage of COPD;
		Whereas a diagnostic test for COPD, known as spirometry,
			 is available for office use, allowing early diagnosis of COPD;
		Whereas the National Institutes of Health, Centers for
			 Disease Control and Prevention, and the Department of Veterans Affairs play a
			 critical role in advancing the prevention, diagnosis, treatment, and ultimately
			 a cure for COPD;
		Whereas primary care physicians are in a key position to
			 provide optimal care to patients with COPD and need to be trained to diagnose
			 and treat the disease;
		Whereas individuals with COPD who are able to receive
			 education from allied health professionals, such as respiratory therapists,
			 have better health outcomes;
		Whereas appropriately treating COPD with medication and
			 health management can reduce hospital readmissions and costly exacerbations;
			 and
		Whereas increased public awareness, screening, early
			 detection, and treatment of COPD are crucial in the prevention or slowing the
			 progression of lung disease and can lead to reduced costs and better quality of
			 life: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 November 2011 as COPD Awareness Month;
			(2)encourages all
			 people of the United States to become more informed about chronic obstructive
			 pulmonary disease (referred to in this resolution as COPD) and get
			 screened if they are at risk; and
			(3)encourages
			 further partnership between the Federal government and private entities to
			 enhance patient education about COPD.
			
